DURHAM, Justice:
Plaintiffs brought this foreclosure action concerning approximately 3,500 acres in Tooele County, Utah, that defendant Over-thrust Oil and Gas Corporation (Over-thrust) had pledged as security on a promissory note. At the time of foreclosure, title to the property was in Faust Land *140(Faust), a wholly owned subsidiary of Over-thrust. Overthrust and. Faust cross-claimed against codefendant Capitol Thrift, the sole maker of the note, and against codefendant Richard Christenson, the original guarantor of the note. The district court entered a foreclosure decree but allowed Overthrust and Faust to cross-claim against Capitol Thrift. The district court dismissed the cross-claim against Christen-son. Overthrust and Faust appeal the decree of foreclosure and the dismissal of the Christenson cross-claim.
Overthrust and Faust assert both legal and factual grounds for reversal. With regard to their factual challenges, they have failed to marshal the evidence. See Doelle v. Bradley, 784 P.2d 1176, 1178 (Utah 1989). We can discern no reason to conclude that the district court’s factual findings were not fully supported. We also find Overthrust and Faust’s legal claims to be without merit. We therefore affirm.
HALL, C.J., HOWE, Associate C.J., and STEWART, J., concur.
ZIMMERMAN, J., does not participate herein.